IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,494-01


                  EX PARTE EDUARDO ALFREDO SANCHEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W11-56520-N(A) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery and sentenced to imprisonment for 40 years.

        The trial court signed an order designating issues on January 2, 2015. After 180 days from

the day the writ applications were served on the State, the writ applications were forwarded to this

Court. TEX . R. APP . P. 73.5.
       Applicant has alleged facts which, if true, could entitle him to relief. We remand this

application to the 195th District Court of Dallas County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 26, 2015
Do not publish